*634OPINION.
Smith:
If the assignments made by the petitioner on September 13,1929, were valid assignments, the decision in this case is ruled by our opinion in Edith H. Blaney, 13 B.T.A. 1315. We there held that an assignor of portions of her right to receive income from a trust fund was not liable to income tax in respect of income paid to the assignees after the execution of the assignments. We held, however, that the assignor was liable to income tax in respect of income which had been accumulated by the trustees prior to the date of the execution of the assignments. Consonant with that opinion, we hold that the petitioner is liable to income tax upon $130.92 of the amounts distributed to the petitioner’s assignees in 1929.
*635The respondent contends that the instruments by which the petitioner purported to assign fractional parts of his interest in the trust fund were not sufficient in law. The basis for this contention is that they were not under seal.
We are of the opinion that there is no merit in this contention. The exhibits show that the assignments are under seal, and recite that they are under seal. But, even if no seal had been upon the instruments, they would have been under seal for, by statute in Massachusetts, an instrument, if it recites that it is under seal, has the effect of a sealed instrument, whether a seal has been placed upon it or not. See G.L. Mass. (Tercentenary ed. 1931), ch. 4, § 9 A (St. 1929, ch. 377, § 2).
Reviewed by the Board.

Judgments will 5e entered under Bule 50.

Stebnhagen and Sea well dissent.